DETAILED ACTION
This office action is in response non-final office action mailed 2/4/2021.  This letter restarting the period for reply corrects typographical errors related to the 35 USC 103 rejection of claim 11, 16, and 17.  Claim(s) 1-17 is/are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement PTO-1449
The Information Disclosure Statement(s) submitted by applicant on 2/24/2021 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto. 

Priority/Benefit
Applicant’s benefit claim is hereby acknowledged as a continuation of international application PCT/CN2019/091178 filed 06/14/2019, which papers have been placed of record in the file.
	Receipt is acknowledged of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) regarding Chinese application 201810791637.5 filed 07/18/2018, which papers have been placed of record.  Certified foreign priority documents were received by the International Bureau.  Further, the documents have been received by the local office.
	
Claim Objections
Claim(s) 6 is/are objected to because of the following informalities: The examiner suggests the following corrections:Claim 6:
Insertion of "registered" before the phrase "primary account".

	Examiner’s Note – Claim Scope in reference to MPEP 2111.04 Section II
Method claim 5 is directed to language which contains a contingent limitation.  MPEP 2111.04 Section II states “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met”.
	Claim 5 states, 	“The method according to claim 2, wherein the service apparatus determining the target sub-account comprises: 	if login information of a plurality of sub-accounts is received, after displaying the plurality of sub-accounts, acquiring the sub-account selected by a user as the target sub-account”.
	Accordingly, the examiner interprets the claim scope of claim 5 to be equivalent to claim 2.  This limitation is not presented in any of the other claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (b):


Claim(s) 7-13  is/are rejected under 35 U.S.C. 112 (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Regarding claim(s) 7, the limitations “a processor; and a memory storing instructions executable by the processor, wherein the processor is configured to: an identity verification module configured to: receive verification information of a target primary account sent by a service apparatus” makes the claims ambiguous and therefore indefinite.  
	The recitation of “an identity verification module configured to: receive verification information of a target primary account sent by a service apparatus” appears to either be part of the instructions executable by the processor or reciting a generic placeholder to perform a function.  In the former case, a verb such as “execute” appears to be missing in the claim.  In the latter case the placement of the module limitation in the claim is confusing with regard to which functions are performed by the processor and which functions are performed by the identity verification module.  Furthermore, if the module is intended to be a generic placeholder, then a claim interpretation under 35 USC 112(f) must be performed with analysis of the instant specification.  Accordingly, clarification is required.   
For purposes of art examination, the claim(s) was/were construed to refer to “execute an identity verification module configured to: receive verification information of a target primary account sent by a service apparatus” and the remaining function steps simply being performed by the processor directly.
claim(s) 8-13 is/are rejected for the reasons presented above with respect to rejected claim(s) 7 in view of their dependence thereon.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151 , or in an application for patent published or deemed published under section 122(b) , in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-7, 10, and 14, is/are rejected under AIA  35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2019/0098009 A1). 
Regarding claim 1, Lee teaches:
“A login method, comprising: 	after a login process of a service apparatus is triggered (Lee, Fig. 6, step 601, ¶ 81, Ln. 1-11, user begins login process by inserting a user identification into an airport kiosk), acquiring verification information of a target primary account (Lee, Fig. 6, step 601, ¶ 81 Ln. 8-17 airport kiosk uses the user identification’s unique identifier to retrieve the user’s approval ID), and sending the verification information to an identity management apparatus (Lee, Fig. 6, step 602, ¶ 81, Ln. 8-17, and ¶ 74 Ln. 1-3 airport kiosk sends a request with the ID of the user to the authentication management server); 	after receiving the verification information by the identity management apparatus (Lee, Fig. 6 steps 602 and 603, after receiving the ID from the service provider, the ), performing identity verification on the target primary account (Lee, Fig. 6, steps 603 and 507, authentication management server checks system database 403 for user approval ID) by using an identification information set of a registered primary account (Lee, Fig. 6, step 507, ¶ 60, 72, and 74 Ln. 13-17, the unique approval ID is part of a profile for the user containing a set of identification information), and after the identity verification is passed (Lee, Fig. 6 steps 507, 605, 606, continuing to Fig. 7 step 606, after the verification of the approval ID the process continues to fetching the password), acquiring login information of at least one sub-account (Lee, Fig. 7, steps 606-710, ¶ 74, Ln. 1-17, and ¶ 67 authentication management server fetches the airport kiosk account password.  The airport kiosk account is a sub-account to user’s overarching approval ID account credentials) associated for the service apparatus in advance with the target primary account (Lee, Fig. 7 step 701, ¶ 71-72, airport kiosk account is setup at some time before a typical login with the user and the authentication management server) and sending the login information to the service apparatus (Lee, Fig. 7 step 711, ¶ 74 Ln. 17-20 authentication management server sends the appropriate password back to service provider, i.e., the airport kiosk); and 	determining, by the service apparatus, a target sub-account based on the login information and logging in to a server side (Lee, Fig. 7 step 712, Fig. 2, ¶ 74 Ln. 1-3, and ¶ 74 Ln. 17-22, service provider performs its own verification of the received password to determine that it is the correct password for the requested account.  The service provider then logs in the user to the airport kiosk which is serving an application to login and is a physically independent entity as depicted in Lee Fig. 2)”.
Regarding claim 6, Lee teaches:
“The method according to claim 1 (Lee teaches the limitations of claim 1 as discussed above), wherein the identification information set of the primary account includes one or more of: personal identification information (Lee, ¶ 72 the unique approval ID is part of a profile for the user containing a set of identification information including the user’s name)”.
Regarding claim 7, Lee teaches:
“An identity management apparatus, comprising: 	a processor (Lee, ¶ 57 teaches a processor); and 	a memory storing instructions executable by the processor (Lee, ¶ 57 teaches a memory storing instructions executable by the processor), 	wherein the processor is configured to (Lee, ¶ 57 teaches a memory storing instructions executable by the processor): 	an identity verification module (Lee, ¶ 55 teaches implementing software modules to perform the functions described therein) configured to: receive verification information of a target primary account sent by a service apparatus (Lee, Fig. 6, step 602, ¶ 81, Ln. 8-17, and ¶ 74 Ln. 1-3 airport kiosk sends a request with the ID of the user to the authentication management server); 	perform identity verification on the target primary account by using an identification information set of a registered primary account (Lee, Fig. 6, steps 603 and 507, authentication management server checks system database 403 for the user approval ID.  Lee, Fig. 6, step 507, ¶ 60, 72, and 74 Ln. 13-17, the unique approval ID is part of a profile for the user containing a set of identification information); and 	after the identity verification is passed (Lee, Fig. 6 steps 507, 605, 606, continuing to Fig. 7 step 606, after the verification of the approval ID the process continues to fetching the password), acquire login information of at least one sub-account (Lee, Fig. 7, steps 606-710, ¶ 74, Ln. 1-17, and ¶ 67 authentication management server fetches the airport kiosk account password.  The airport kiosk account is a sub-account to the user’s overarching approval ID account credentials) associated for the service apparatus in advance with the target primary account (Lee, Fig. 7 step 701, ¶ 71-72, airport kiosk account is setup at some time before a typical login with the user and the authentication management server) and send the login information to the service apparatus (Lee, Fig. 7 step 711, ¶ 74 Ln. 17-20 authentication management server sends password back to service provider, i.e., the airport kiosk), wherein the sub-account is used for the service apparatus to log in to a server side (Lee, Fig. 7 step 712, Fig. 2, ¶ 74 Ln. 1-3, and ¶ 74 Ln. 17-22, service provider logs in the user to the airport kiosk which is serving an application to login and is a physically independent entity as depicted in Lee Fig. 2)”.

Regarding claim 10, Lee teaches:
“The identity management apparatus according to claim 7 (Lee teaches the limitations of claim 7 as discussed above), wherein the identification information set comprises one or more of: personal identification information (Lee, ¶ 72 the unique approval ID is part of a profile for the user containing a set of identification information including the user’s name)”.

Regarding claim 14, Lee teaches:
A service apparatus, comprising: 	a processor (Lee, ¶ 57 teaches a processor); and 	a memory storing instructions executable by the processor (Lee, ¶ 57 teaches a memory storing instructions executable by the processor), 	wherein the processor is configured to (Lee, ¶ 57 teaches a memory storing instructions executable by the processor): 	after a login process of the service apparatus is triggered (Lee, Fig. 6, step 601, ¶ 81, Ln. 1-11, user begins the login process by inserting a user identification into an airport kiosk), acquire verification information of a target primary account (Lee, Fig. 6, step 601, ¶ 81 Ln. 8-17 airport kiosk uses the user identification’s unique identifier to retrieve the user’s approval ID) and send the verification information to an identity management apparatus (Lee, Fig. 6, step 602, ¶ 81, Ln. 8-17, and ¶ 74 Ln. 1-3 airport kiosk sends a request with the ID of the user to the authentication management server); 	receive login information of at least one sub-account sent by the identity management apparatus (Lee, Fig. 7 step 711, ¶ 74 Ln. 17-20 authentication management server sends the appropriate password back to service provider, i.e., the airport kiosk); and 	determine a target sub-account based on the login information and log in to a server side (Lee, Fig. 7 step 712, Fig. 2, ¶ 74 Ln. 1-3, and ¶ 74 Ln. 17-22, service provider performs its own verification of the received password to determine that it is the correct password for the requested account.  The service provider then logs in the user to the airport kiosk which is serving an application to login and is a physically independent entity as depicted in Lee Fig. 2)”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 5, 8, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Grossemy (US 2015/0319170 A1). 
Regarding claim 2, Lee teaches:
“The method according to claim 1 (Lee teaches the limitations of claim 1 as discussed above), wherein the verification information comprises: an identification of the target primary account (Lee, Fig. 6, step 601, ¶ 81 Ln. 8-17 airport kiosk uses the user identification’s unique identifier to retrieve the user’s approval ID)”.
Lee does not, but in related art, Grossemy teaches:	“at least one type of identification information (Grossemy, Fig. 7, ¶ 135, and Claim 1 Ln. 14-22 teaches the service provider sending verification information including an encryption key which includes biometric information submitted by the user and an identifier of the account of the user which is used to return the credential from the authenticating system to the service provider)”.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Lee and Grossemy, to modify the identity brokering login system of Lee to include the verification information exchange which includes a biometric credential captured from the user at the time of login as Grossemy.  The motivation to do so would be, as stated by Grossemy, ¶ 136, to verify the underlying identity information of the user and validate that the user is physically present at the login instance.
Regarding claim 3, Lee in view of Grossemy teaches:
“The method according to claim 2 (Lee in view of Grossemy teaches the limitations of claim 2 as discussed above), wherein the identification of the target primary account is associated with an identity document of a user corresponding to the target primary account (Lee, Fig. 6, step 601, ¶ 81 Ln. 8-17 user provides their ID card to the airport kiosk to allow the kiosk to retrieve the user’s approval ID)”.
The above combination of Lee in view of Grossemy does not explicitly teach that the “identity document number” is used in this process.  	However, Grossemy ¶ 55 and 61 teaches that government ID cards and particularly their numbers are used for verification of the user.
Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Lee and Grossemy, to modify the identity brokering login system of Lee in view of Grossemy to include the reading of government ID numbers from government ID cards as taught in Grossemy.  The motivation to do so constitutes applying a known technique (i.e., reading of government ID numbers from government ID cards) to known devices and/or methods (i.e., identity brokering login system) ready for improvement to yield predictable results. 
 
Regarding claim 5, Lee in view of Grossemy teaches the limitations of claim 5 as discussed above in claim 2 since claim 5 contains a contingent limitation which is not part of the broadest reasonable interpretation of the claim. 

Regarding claim 8, Lee teaches:
“The identity management apparatus according to claim 7 (Lee teaches the limitations of claim 7 as discussed above.  Further, Lee, Fig. 6, step 601, ¶ 81 Ln. 8-17 teaches that airport kiosk uses the user identification’s unique identifier to retrieve the user’s approval ID)”.  
Lee does not, but in related art, Grossemy teaches:	“wherein the registered primary account is bound to identity document information of a user corresponding to the registered primary account (Grossemy ¶ 55, 61, and 106 teaches on-boarding registration process where government ID cards and particularly their numbers are part of their registered profile and used for verification of the user)”.
Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Lee and Grossemy, to modify the identity brokering login system of Lee to include the use of government ID cards as taught in Grossemy.  The motivation to do so constitutes applying a known technique (i.e., government ID cards as part of user login) to known devices and/or methods (i.e., identity brokering login system) ready for improvement to yield predictable results. 

Regarding claim 15, Lee teaches:
The service apparatus according to claim 14 (Lee teaches the limitations of claim 14 as discussed above), wherein an identification of the target primary account is associated with an identity document of a user corresponding to the target primary account (Lee, Fig. 6, step 601, ¶ 81 Ln. 8-17 the user provides their ID card to the airport kiosk to allow the kiosk to retrieve the user’s approval ID)”.
Lee does not explicitly teach that the “identity document number” is used in this process.  	However, Grossemy ¶ 55 and 61 teaches that government ID cards and particularly their numbers are used for verification of the user.
Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Lee and Grossemy, to modify the identity brokering login system of Lee to include the reading of government ID numbers from government ID cards as taught in Grossemy.  The motivation to do so constitutes applying a known technique (i.e., reading of government ID numbers from government ID cards) to known devices and/or methods (i.e., identity brokering login system) ready for improvement to yield predictable results.

Claim(s) 4, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Grossemy in view of Lindemann (US 2018/0039990 A1).
Regarding claim 4, Lee in view of Grossemy teaches:
“The method according to claim 2 (Lee in view of Grossemy teaches the limitations of claim 2 as discussed above)”.
 Lee in view of Grossemy does not, but in related art, Lindemann teaches	“wherein the at least one type of identification information comprised in the verification information is determined based on a security level of the service apparatus (Lindemann, ¶ 129-130, and 132 teaches an adaptive authentication system where a credential or credentials required to authenticate a user are based on the conditions of the user experience and the required level of assurance from a relying party, i.e. the service provider)”.
Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Lee, Grossemy, and Lindemann, to modify the identity brokering login system of Lee and Grossemy to include the requirement to adjust the type of identification information required based on the requirement of a service provider as taught by Lindemann.  The motivation to do so as stated by Lindemann ¶ 132-133 would be to provide the benefits of utilizing minimally intrusive credential gathering from the user while ensuring that the credentials received meet the required level of assurance for a given service provider performing a task for a user.

Regarding claim 9, Lee teaches:
“The identity management apparatus according to claim 7 (Lee teaches the limitations of claim 7 as discussed above)”.
Lee does not, but in related art, Grossemy teaches:	“wherein the sub-account corresponds to an identification information subset for identity verification (Grossemy, Fig. 7, ¶ 135, and Claim 1 Ln. 14-22 teaches the service provider sending verification information including an encryption key which includes )”.
Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Lee and Grossemy, to modify the identity brokering login system of Lee to include the verification information exchange which includes a biometric credential captured from the user at the time of login as taught in Grossemy.  The motivation to do so would be, as stated by Grossemy, ¶ 136, would be to not only verify the underlying identity information of the user, but also to validate that the user is physically present at the login instance.	Lee in view of Grossemy does not, but in related art, Lindemann teaches:	“the identification information subset is determined based on a security level of the service apparatus (Lindemann, ¶ 129-130, and 132 teaches an adaptive authentication system where a credential or credentials required to authenticate a user are based on the conditions of the user experience and the required level of assurance from relying party, i.e. the service provider)”.
Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Lee, Grossemy, and Lindemann, to modify the identity brokering login system of Lee and Grossemy to include the requirement to adjust the type of identification information required based on the requirement of a service provider as taught by Lindemann.  The motivation to do so as stated by Lindemann ¶ 132-133 would provide the benefits of utilizing minimally intrusive credential gathering from the user while ensuring that the credentials received 

Regarding claim 16, Lee in view of Grossemy teaches:
“The service apparatus according to claim 15 (Lee in view of Grossemy teaches the limitations of claim 15 as discussed above)”.
The combination of Lee in view of Grossemy does not, but in the same reference, Grossemy teaches:	“wherein at least one type of identification information comprised in the verification information (Grossemy, Fig. 7, ¶ 135, and Claim 1 Ln. 14-22 teaches the service provider sending verification information including an encryption key which includes biometric information submitted by the user and an identifier of the account of the user which is used to return the credential from the authenticating system to the service provider)”.
Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Lee and Grossemy, to modify the identity brokering login system of the combination of Lee in view of Grossemy to include the verification information exchange which includes a biometric credential captured from the user at the time of login as taught in Grossemy.  The motivation to do so would be, as stated by Grossemy, ¶ 136, would be to verify the underlying identity information of the user, and to validate that the user is physically present at the login instance.	Lee in view of Grossemy does not, but in related art, Lindemann teaches:	“is determined based on a security level of the service apparatus (Lindemann, ¶ 129-130, and 132 teaches an adaptive authentication system where a credential or )”.
Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Lee, Grossemy, and Lindemann, to modify the identity brokering login system of Lee and Grossemy to include the requirement to adjust the type of identification information required based on the requirement of a service provider as taught by Lindemann.  The motivation to do so as stated by Lindemann ¶ 132-133 would provide the benefits of utilizing minimally intrusive credential gathering from the user while ensuring that the credentials received meet the required level of assurance for a given service provider performing a task for a user.

Claim(s) 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Mukherjee et al. (US 2018/0212959 A1).

Regarding claim 11, Lee teaches:
“The identity management apparatus according to claim 7 (Lee teaches the limitations of claim 7 as discussed above)”.	Lee does not, but in related art, Mukherjee teaches:	 “wherein the processor is further configured to: 	determine content level parameters of the registered primary account based at least on an age of the registered primary account, and send the content level parameters to the service apparatus (Mukherjee, ¶ 58 and 72 teaches a media access )”.
Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Lee, and Mukherjee, to modify the identity brokering login system of Lee to include the age based content filtering as taught by Mukherjee.  The motivation to do so as stated by Mukherjee ¶ 58 would be to prevent users, such as young users, from viewing content inappropriate for their age.

Regarding claim 17, Lee teaches:
“The service apparatus according to claim 14 (Lee teaches the limitations of claim 14 as discussed above).
Lee does not, but in related art, Mukherjee teaches:	“wherein the processor is further configured to:	receive content level parameters of the target primary account corresponding to the target sub-account (Mukherjee, ¶ 58 and 72 teaches media access policy based on the identity and age of a user is received by the device which will display the media content such as a store display); and determine service contents according to the content level parameters and display the service contents (Mukherjee, ¶ 58 and 72 teaches store display displays media filtered based on the age based policy of the identified viewer of the information)”.
Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Lee, and Mukherjee, to modify the identity brokering login system of Lee to include the age based content filtering as Mukherjee.  The motivation to do so as stated by Mukherjee ¶ 58 would be to prevent users, such as young users, from viewing content inappropriate for their age.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Lindemann.
Regarding claim 12, Lee teaches:
“The identity management apparatus according to claim 7 (Lee teaches the limitations of claim 7 as discussed above), wherein the processor is further configured to: 	acquire user data sent by the service apparatus (Lee, Fig. 6, step 602, ¶ 81, Ln. 8-17, and ¶ 74 Ln. 1-3 airport kiosk sends a request with the ID of the user to the authentication management server)”.
Lee does not, but in related art, Lindemann teaches: 	“acquire user behavior data (Lindemann, ¶ 303-305 teaches capturing user eye gaze responsive to information displayed on the screen), and perform risk control based on the user behavior data (Lindemann, ¶ 303-305 eye gaze information is used to calculate a level of assurance.  Lindemann, ¶ 129-130, and 132 teaches an adaptive authentication system where a credential or credentials required to authenticate a user are based on the conditions of the user experience and the required level of assurance from the relying party, i.e. the service provider)”.
Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Lee, and Lindemann, to modify the identity brokering login system of Lee to include the requirement to adjust the type of as stated by Lindemann ¶ 132-133 would provide the benefits of utilizing minimally intrusive credential gathering from the user while ensuring that the credentials received meet the required level of assurance for a given service provider performing a task for a user.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Boland (US 2019/0068608 A1).
Regarding claim 13, Lee teaches:
“The identity management apparatus according to claim 7 (Lee teaches the limitations of claim 7 as discussed above) wherein the processor is further configured to (Lee, ¶ 57 teaches a memory storing instructions executable by the processor)”.
Lee does not, but in related art Boland teaches:	“in a primary account registration stage (Boland, ¶ 84 teaches primary identity account registration process), perform risk control based on whether submitted identification information matches identification information of other registered primary accounts (Boland ¶ 88, if the submitted information matches an existing profile the process is halted and the user can submit a dispute of the status of the registered information to prevent fraudulent use)”.
Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Lee, and Boland, to modify the identity brokering login system of Lee to include the method to check whether information identifying a specific individual has already been registered in the system as taught by as stated by Boland, ¶ 88 would be to prevent fraudulent use of a person’s actual identity in the authentication system.

Conclusion
	In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: See PTO-892.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GUNDRY whose telephone number is (571)270-0507 and can normally be reached on Monday - Friday 8:30 AM - 5PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571) 272-3685.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO 
/STEPHEN T GUNDRY/Examiner, Art Unit 2435